                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
In re:
 Raini Clapper Walker                                             BK: 3:14-bk-05239
 xxx-xx-6421                                                      Chapter 13
 Debtor                                                           Judge Marian F. Harrison
               AMENDED WITNESS LIST EXHIBIT LIST FOR
  HEARING ON MOTION TO DECLARE MORTGAGE CURRENT AND MOTION SET
             ASIDE ORDER APPROVING LOAN MODIFICATION

         Debtor, hereby submits the following:
                                            WITNESSES

         1.     Debtor
         2.     Debtor hereby reserves the right to call any and all witnesses as designated by the
                Creditor or Trustee.
                                              EXHIBITS

         1.     Confirmation Order (ECF No. 15)
         2.     Signed Loan Modification Agreement
         3.     Motion to Approve Loan Modification (ECF No. 48)
         4.     Trustee’s objection to the Motion to Approve Loan Modification (ECF No. 49)
         5.     Agreed Order approving Loan Modification (ECF No. 51)
         6.     BNC Notice on Agreed Order Approving Loan Modification (ECF No. 52)
         7.     Notice of Payment Change 10.1.2016 (ECF No. 54)
         8.     Notice of Payment Change 10.1.2017 (ECF No. 55)
         9.     Notice of Payment Change 12.1.2018 (ECF No. 71)
         10.    Debtor’s 3002.1 Motion (ECF No. 82)
         11.    SN Servicing’s Objection to Debtor’s 3002.1 Motion (ECF No. 85)
         12.    3002.1 Order (ECF No. 91)
         13.    Trustee’s Motion to Declare Mortgage Current (ECF No. 97)
         14.    SN Servicing’s Objection to Motion to Declare Mortgage Current (ECF No. 98)
         15.    Motion to Set Aside Order Approving Loan Modification (ECF No. 105)

       The Debtor will object to the disclosure of any exhibits not designated in compliance with
Local Rule 9014-2

         Respectfully submitted October 22, 2019.
                                                    /s/ Keith D. Slocum
                                                  Keith D. Slocum - BPR No. 023024
                                                  Harlan, Slocum & Quillen
                                                  Attorney for the Debtor
                                                  39 Public Square
                                                  PO Box 949
                                                  Columbia, TN 38402-0949
                                                  Phone - 931/381-0660
                                                  Fax - 931/381-7627
                                                  bknotices@robertharlan


  Case 3:14-bk-05239         Doc 117     Filed 10/22/19 Entered 10/22/19 13:54:32            Desc Main
                                        Document      Page 1 of 1
